Dewey, J.
The cases cited by the plaintiff’s counsel fully establish the position that, prior tothe revised statutes, an action of debt would lie for him, under circumstances like those existing in the present case. The only question therefore is, whether the revised statutes have changed the rule of law in this respect. The provisions of Rev. Sts. c. 73, §<§> 20,21, are very full, and adequate to meet all cases of this nature. Section 20 provides for the case where the estate levied upon is not the property of the debtor, and where the levy has not been returned and recorded, and gives full authority to the judgment creditor, in such case, to waive his levy, and resort to any other remedy for the satisfaction of his judgment; and of course gives him the right to institute his action of debt in such case. But § 21 provides for the case of an ineffectual levy, sought to be abandoned, for that cause, after the execution is returned or recorded; and, for such case, it authorizes the creditor to sue out “ a writ of scire facias to the debtor, requiring him to show cause why an alias execution should not be issued on the same judgment,” and directs that if the debtor shall not show sufficient cause to the contrary, “ an alias execution shall be thereupon issued for the amount then due on the original judgment, without int srest or further costs.”
Taking these sections together, we think they provide a full and adequate remedy in such cases, and that the marked distinction in the remedy provided in the different cases falling within the different sections, 20 and 21, manifests the intention of the legislature that the remedy by scire facias should be the exclusive remedy in cases embraced in $ 21. The restriction upon the allowance of interest, and the *452provision as to costs, seem to require this construction of the statute.
The mere general provision for a scire facias, in all cases where the lands levied upon did not belong to the debtor, as was the St. of 1785, c. 6, might have been considered cumulative, leaving the action of debt still applicable to such cases; but the more full and minute provisions of the revised statutes, and especially the different remedies given to the different cases of levies not recorded or returned, and those that have been returned or recorded, have satisfied us that an action of debt will not lie in cases where the levy of execution has been returned or recorded, and that the proper remedy in such cases is a writ of scire facias.

Exceptions overruled.